Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a dip tube for extracting a fluid from a bottle, the dip tube comprising:
an elongated hollow withdrawal tube which has a cross-sectional area that is smaller than a cross-sectional area of the adapter and which is configured to protrude from the adapter into a fluid receiving space of the bottle, when the adapter is inserted in the bottle neck, and which is arranged in fluid communication with the connecting port of the adapter, and
a sealing disc extending from an outer circumferential surface of the elongated hollow withdrawal tube and being configured to abut against an inner surface of the bottle so as to seal the fluid receiving space of the bottle, wherein the sealing disc is provided with a spillage prevention opening configured to allow a passage of fluid therethrough upon positioning the sealing disc within the bottle, as defined within the context of claim 1 along with all other claim limitations.

an elongated hollow withdrawal tube which has a cross-sectional area that is smaller than a cross-sectional area of the adapter and which is configured to protrude from the adapter into a fluid receiving space of the bottle, when the adapter is inserted in the bottle neck, and which is arranged in fluid communication with the connecting port of the adapter, and
a sealing disc extending from an outer circumferential surface of the elongated hollow withdrawal tube and being configured to abut against an inner surface of the bottle so as to seal the fluid receiving space of the bottle,
wherein a spillage channel is formed in the adapter, the spillage channel having an access opening formed in a surface of the adapter which faces away from the bottle when the adapter is inserted in the bottle neck, as defined within the context of claim 9 along with all other claim limitations.

an elongated hollow withdrawal tube which has a cross-sectional area that is smaller than a cross-sectional area of the adapter and which is configured to protrude from the adapter into a fluid receiving space of the bottle, when the adapter is inserted in the bottle neck, and which is arranged in fluid communication with the connecting port of the adapter, and
a sealing disc extending from an outer circumferential surface of the elongated hollow withdrawal tube and being configured to abut against an inner surface of the bottle so as to seal the fluid receiving space of the bottle,
wherein the adapter is provided with a vent hole which is configured to establish a venting path between the fluid receiving space of the bottle and an ambient atmosphere, wherein the vent hole extends from an end face of the adapter which faces the elongated hollow withdrawal tube to a bottom surface of a spillage channel formed in the adapter, as defined within the context of claim 11 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753